Citation Nr: 0424703	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  97-34 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In an Informal Hearing Presentation dated in August 2003, the 
veteran's representative asserts that a July 2004 VA progress 
note raises a claim of entitlement to a total disability 
evaluation based on individual unemployability and also 
infers a claim of entitlement to special monthly compensation 
based on the need for regular aid and attendance.  Such 
matters are referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran and 
his representative if further action is required on their 
part.


REMAND

First, in January 2001, the Board remanded this claim to the 
RO in order to ascertain whether the veteran was willing and 
able to report for a videoconference hearing, and if so, or 
if he did not respond to the inquiry, to schedule the veteran 
for such a hearing.  The Board explained that the veteran had 
requested, and the RO had scheduled, such a hearing in August 
1999 and September 1999, respectively.  In a written 
statement received in October 1999, however, the veteran 
advised the RO that he would not be able to attend because he 
was incarcerated and would advise his representative when his 
status changed and a hearing could be rescheduled.  In a 
written statement received in October 2000, the veteran's 
representative informed the Board that the veteran was again 
seeking a video hearing.  

Following the issuance of the January 2001 remand, the 
veteran sent the RO a written statement indicating that he 
had been paroled for March 2001 and wanted a hearing 
scheduled.  Before taking any action, however, the RO learned 
that the veteran had not been paroled when expected and was 
to be released in October 2002.  The RO made no effort to 
schedule the veteran for the requested hearing, instead 
returning the case to the Board for appellate review in 
November 2002.  In an Informal Hearing Presentation dated 
August 2003, the veteran's representative acknowledges this 
fact and waives the veteran's right to such a hearing in 
favor of his claim being decided by the Board.  Pursuant to 
38 C.F.R. § 20.702(e) (2003), however, the veteran's 
representative may not do so without the veteran's consent.  
In this case, the record does not establish that the veteran 
has provided such consent. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must ensure compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Based on this holding and because the veteran has 
not withdrawn his initial hearing request, the Board must 
again remand this claim to the RO for completion of the 
previously-ordered hearing development.  

Second, in October 2003, the veteran submitted additional, 
pertinent evidence, more specifically, a report of a 
psychological evaluation prepared by J. B., D.O., in October 
2003, to the RO in support of his appeal.  The RO then 
transferred this evidence to the Board.  The RO did not 
consider it in the first instance and the veteran has not 
waived his right to have the RO do so.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  The RO must ensure that the veteran is 
afforded due process by initially considering this evidence 
in support of the veteran's appeal. 

Third, the Board notes that, with the exception of J.B.'s 
report, noted above, and a July 2004 VA progress note, the 
most recent medical evidence located in the claims file is 
dated in 2001.  According to J.B.'s report and the VA 
progress note, the veteran receives regular treatment for his 
psychiatric complaints; however, records of any treatment 
rendered from 2001 to the present have not been obtained.  
Given that such records are pertinent to the veteran's 
appeal, the RO should endeavor to secure them on remand, 
consistent with VA's duties to assist the veteran pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a videoconference hearing before a 
Member of the Board.  In informing the 
veteran of the scheduled hearing pursuant 
to 38 C.F.R. § 20.704 (2003), the RO 
should advise the veteran that if he 
desires to withdraw his hearing request, 
he should do so by writing the RO prior 
to the scheduled hearing date.

2.  The RO should contact the veteran and 
request him to identify records of any 
pertinent VA or non-VA treatment not 
already in the claims file and not 
previously considered.  The RO should 
then take the appropriate steps to assist 
the veteran in obtaining all identified 
records.  The RO should specifically 
request, obtain and associate with the 
claims file all pertinent clinical 
records, inpatient and outpatient 
records, consultation reports, and 
progress notes associated with the 
veteran's regular psychiatric treatment 
rendered since 2001. 

3.  The RO should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claim, indicating 
whether the veteran should submit such 
evidence or whether the RO will obtain and 
associate such evidence with the claims 
file, and advising the veteran to submit 
all evidence in his possession that 
pertains to his claim.  The RO should 
afford the veteran and his representative 
an opportunity to respond to this notice 
by submitting evidence or information or 
by identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence, or to afford the 
veteran any additional examination 
indicated by the record.

4.  Once all development is completed, the 
RO should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record, including that which 
was submitted to the RO and transferred to 
the Board in October 2003.  In 
readjudicating the veteran's claim, the RO 
should consider the former and revised 
criteria for rating PTSD, as well as the 
provisions of 38 C.F.R. §§ 3.321, 4.16 
(2003), as applicable.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).



The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


